DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 14-24 in the reply filed on 2/7/2020 is acknowledged.
Claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/2020.

Claim Rejections - 35 USC § 112
Claims 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 14 contains a mathematical formula which fails to define its metes and bounds. It is unclear how the claimed formula related from a pressure unit to a dimensional unit. In particular, the left side of the formula is Pn, a pressure unit and the remainder of the formula is in length unit and angular units. For a valid mathematical formula or equation, it should be written as a mathematical representation in a unit on one side of the equation equal to the same unit on 

Response to Arguments
Applicant's arguments and a partial translation of Gas Wiping Mechanism in Hot-Dip Casting Process by Takeshi, filed 10/16/2020 have been fully considered but they are not persuasive. First, claims as presented remain unclear because it is unclear exactly what the nozzle dimension is in order to satisfy the claimed mathematical formula.  The claimed mathematical formula simply fails to define the “slit nozzle” with specific metes and bounds.  Since the structure of the claimed “slit nozzle” is merely defined by a defective mathematical formula, then, it is not possible to conduct a meaningful prior art search at this time.  The claimed mathematical formula is defective because the left side of the formula is Pn which is a pressure unit and opposing side of the claimed formula is a length unit and angular unit.  A pressure unit simply cannot equal to a length unit within a mathematical formula.   For a valid mathematical formula or equation, it should be written as a mathematical representation in a unit on one side of the equation equal to the same unit on the other side of the equation.  Second, on pages 9-11 of the Remarks, the applicant argues that the Pn pressure in the claimed mathematical formula is not a theoretical formula but is an experimental formula.  This line of arguments is not persuasive because the claimed mathematical formula specifically calls for Pn which is a pressure unit equals or greater than the opposing side of the formula in a length unit.  Does this also mean for example if a pressure of 10 psi in Pn could be greater than a dimension of 5 feet or Gas Wiping Mechanism in Hot-Dip Casting Process by Takeshi, merely explains the relationship of various variables, e.g. angles for back face and gas jet directions, steady liquid laminar flow, dimensions of the gap, slit width and nozzle back face.  The examiner agrees that all those variables will affect the optimal performance of the claimed slit nozzle.  However, based on the claimed mathematical formula, these variables still cannot define the structure and/or function of the claimed slit nozzle.  In this apparatus claim 14, the structure and/or function of the claimed slit nozzle based on the claimed defective mathematical formula simply fails to clarify metes and bounds of the apparatus claim 14.                 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762


JY